Citation Nr: 0908196	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2008) for additional disability, including a 
head injury, headaches, and disabilities of the right knee, 
right upper extremity, neck, and upper back, as a result of 
an aborted cystoscopy at a VA facility on May 24, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota.  Following a Travel Board hearing in 
September 2006, the Board remanded this case in April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Veteran has asserted that his claimed 
disabilities are proximately due to an aborted cystoscopy 
performed at a VA facility on May 24, 2001, during which an 
inflexible instrument was reportedly used.  The Veteran has 
claimed that he subsequently noticed blood upon voiding, lost 
consciousness, fell and struck his head on a wall, and noted 
his claimed disabilities subsequently.  Following his initial 
post-injury VA treatment in June 2001, he has been treated 
for complaints of headaches and symptoms of the neck, upper 
back, right knee, and right upper extremity.

To date, the Veteran has not appeared for a VA examination in 
conjunction with this claim.  The Board did obtain a Veterans 
Health Administration (VHA) opinion, which was received in 
December 2008.  The doctor who furnished this opinion noted 
the following, in regard to the aborted cystoscopy:

While I cannot determine the degree of 
the doctor's compassion, caring, or 
abilities, I do believe that the patient 
may very well have experienced problems 
that arose from the procedure.  These 
problems could have been avoided had a 
flexible instrument been used.  
Therefore, it is at least as likely as 
not that the patient incurred a problem 
(head trauma) from a procedure that 
should have been performed in a different 
manner.

The Board finds this opinion insufficient for several 
reasons.  First, the doctor noted head trauma and subsequent 
"problems," but he did not specify precisely which problems 
among those claimed by the Veteran resulted from the injury.  
It thus appears that this question will need to be addressed 
upon a physical examination.  Second, compensation under 
38 U.S.C.A. § 1151 may only be granted in cases of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault, or an event not 
reasonably foreseeable.  Here, it is not certain whether the 
finding that the cystoscopy "should have been performed in a 
different manner" is reflective of the degree of fault that 
would need to be shown under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.361 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
medical examination, with an appropriate 
examiner, to determine whether he 
incurred additional disability as a 
proximate result of his May 2001 aborted 
cystoscopy, and, if so, whether such 
disability resulted from carelessness, 
negligence, lack of proper skill, error 
in judgment, or a similar instance of 
fault; or an event not reasonably 
foreseeable.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  

The examiner is first requested to 
determine whether the Veteran has chronic 
disorders corresponding to his claimed 
disabilities, specifically including a 
head injury, headaches, and disabilities 
of the right knee, right upper extremity, 
neck, and upper back.  If, for any of the 
six claimed disabilities, a current and 
chronic diagnosis is not warranted, the 
examiner should so state.

For each diagnosed disorder, the examiner 
should next provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder resulted 
from: (1) carelessness, negligence, lack 
of proper skill, error in judgment, or a 
similar instance of fault on the part of 
VA treatment providers in conjunction 
with the May 2001 aborted cystoscopy; or 
(2) an event not reasonably foreseeable 
in the course of VA surgery or treatment.

Each opinion furnished by the examiner 
should be supported by a complete 
rationale, with reference to appropriate 
prior medical documentation and medical 
treatises, as "[i]t is the factually 
accurate, fully articulated, sound 
reasoning for the conclusion, not the 
mere fact that the claims file was 
reviewed, that contributes probative 
value to a medical opinion."  See 
generally Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).

2.  Given the specificity of the 
questions to be addressed in the VA 
examination report, it is essential that 
the examination report be reviewed to 
ensure that all questions have been 
answered in full and that all opinions 
are supported by a complete rationale.  
If any deficiencies are noted in the 
examination report, it should be returned 
to the examiner for completion prior to a 
readjudication of the Veteran's claim.

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains in any way adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

